Citation Nr: 1727065	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a left abdomen disability (also claimed as groin injury).

6.  Entitlement to service connection for a right ankle disability, to include right ankle neuropathy and peripheral vascular disease.

7.  Entitlement to service connection for sexual dysfunction, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression, and to include as secondary to sexual dysfunction or an in-service injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1981 to September 1984.  He had additional service in the Army National Guard until separation therefrom in February 1992.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include a transcript of the December 2013 Board hearing presided over by the undersigned Veterans Law Judge.

In February 2013, the Board remanded the issues on appeal to afford the Veteran a Board hearing, and in December 2014, the Board remanded the case for evidentiary development, and the case is again before the Board for further appellate proceedings.  

The issues of entitlement to service connection for a right ankle disability, sexual dysfunction, and a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability did not manifest in active service or to a compensable degree within the first post-active service year, and such disability is not etiologically related to service.

2.  The Veteran's tinnitus did not manifest in active service or to a compensable degree within the first post-active service year, and such disability is not etiologically related to service.

3.  The Veteran does not have a current right wrist disability and has not had such a disability during the pendency of the claim.     

4.  The Veteran does not have a current left hip disability and has not had such a disability during the pendency of the claim.     

5.  The Veteran does not have a current left abdomen or groin disability and has not had such a disability during the pendency of the claim.     




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1110,  1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2016).
 
3.  A right wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).     

4.  A left hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).      

5.  A left abdomen or groin disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 3.655 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In December 2014, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, to include records dating since February 2009, and the AOJ did so.  The Board also directed the AOJ to obtain a VA medical opinion to determine the etiology of tinnitus.  The VA afforded the Veteran a VA audiological examination and obtained a VA medical opinion in March 2015, and the examiner provided the requested information.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of any right wrist or left hip disability.  The Veteran was afforded such examinations in March 2015, and the medical professionals who rendered the opinions regarding the right wrist and left hip provided the requested information.  

Regarding the alleged left abdomen or groin disability, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of such a disability.  The Veteran was afforded a VA examination in March 2015.  Though the Veteran was physically examined by the examiner, he failed to undergo the requisite diagnostic tests, as is further discussed below.  For the reasons discussed below, no further action was required of VA regarding the examination of this alleged disability.  Further, the purpose of this remand directive, to provide the Veteran an opportunity to be examined to obtain information to substantiate his appeal for an abdomen/ groin area disability has been satisfied.  

Also, regarding hearing loss, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of such a disability, and the Veteran was afforded a VA audiological examination in March 2015.  Though the Veteran appeared for the examination, he did not cooperate with testing and did not make the requisite efforts necessary for the examiner to determine whether he has a current hearing loss disability under VA regulations.  For the below reasons, however, the Board has found that the Veteran has a current hearing loss disability for VA purposes.  Therefore, athough the VA examiner did not indicate whether further testing in a new VA audiological examination would help substantiate whether the Veteran has a current VA hearing loss disability, there is no prejudice to the Veteran.  Further, the March 2015 VA examiner provided the requested etiological opinion and supported the opinion with rationale.  Because the March 2015 VA examiner provided enough information such that the Board can render a determination regarding service connection, the March 2015 VA audiological opinion regarding hearing loss is adequate, and no further action was required of VA regarding this remand directive. 

The Veteran's claims were readjudicated in a March 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Here, the RO provided pre-adjudication VCAA notice by letter in February 2009, in which the Veteran was notified of how to substantiate his claims for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, both active duty and from his National Guard service, post-service treatment records, and lay statements have been associated with the record.  

Also, during the appeal period, the Veteran was afforded VA examinations regarding the right wrist and left hip in March 2015 and in October 2009.  The Veteran was also afforded VA examinations regarding tinnitus in March 2015 and October 2009.  The examiners each conducted an examination and together provide sufficient information such that the Board can render an informed decision regarding each of these disabilities.  The Board finds that the examinations, in conjunction with the remaining lay and medical evidence of record, are adequate for purposes of determining service connection for these disabilities.  

Additionally, during the appeal period, regarding the abdomen/ groin area, the Veteran was afforded VA examinations in October 2009 and March 2015.  As noted by the March 2015 VA examiner, the Veteran appeared for his physical examination, but did not complete the requisite testing, as further discussed below, to determine the nature of the Veteran's subjective symptoms.  The VA examiner noted that in order to ascertain a diagnosis, lab work, a groin US [ultrasound], and a pelvic x-ray was ordered on the date of the examination. While the Veteran in one sense did appear for the March 2015 VA examination, in another sense his failure to cooperate or make requested efforts that would have aided in determining his eligibility for the benefit sought, are tantamount to failing to appear for a VA examination, and had the same result of not having an adequate medical opinion or a determination of a current abdomen/ groin area disability due to the lack of testing results.  See 38 C.F.R. § 3.655 (2016).  The Veteran has not provided any statement indicating any intention to cooperate with testing in the future during another examination.  Therefore, as the Veteran has failed to cooperate with the March 2015 VA examination, the Board finds that there is no duty to provide an additional examination to determine whether the Veteran has an abdomen/ groin area disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  The Board finds that the March 2015 examination in conjunction with the other evidence of record is adequate for purpose of service connection for an abdomen/ groin area disability.  

Also, during the appeal period, regarding bilateral hearing loss, the Veteran was afforded VA examinations in October 2009 and March 2015.  The examiners each attempted to perform the requisite testing to determine the nature of the Veteran's subjective hearing loss symptoms; however, as discussed below, each examiner could not test for puretone thresholds due to poor reliability.  However, the Board has found that the Veteran has a current hearing loss disability for VA purposes.  Therefore, any failure of the examiners to indicate whether further examination might help to show a current disability does not prejudice the Veteran is harmless error.  The examiners' etiological opinions together provide sufficient information such that the Board can render an informed decision regarding whether the Veteran's current hearing loss disability is related to service.  The Board finds that the examinations in conjunction with the other evidence of record are adequate for purpose of service connection for hearing loss.  VA has satisfied its duty to assist. 

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Generally, to establish entitlement to service connection, the claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Hearing Loss and Tinnitus

The Veteran contends that he has a bilateral hearing loss disability and tinnitus that is related to exposure to artillery during active duty or exposure to artillery during service in the Army National Guard.  See October 2009 VA examination (reporting noise exposure in active duty and in the National Guard); December 2013 Board hearing (reporting noise exposure from artillery).  Given the Veteran's military occupational specialty as a cannon crewmember during active duty as well as in the Army National Guard, the Board concedes that the Veteran had loud noise exposure during service.  

Sensorineural hearing loss and tinnitus is each an organic disease of the nervous system and therefore a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to undercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, an organic disease of the nervous system that becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Court found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Here, the Veteran was afforded an audiological evaluation in October 2010 by a VA audiologist, which showed that in each ear, the Veteran had auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz that were 26 decibels or greater.  Thus, a current bilateral hearing loss disability for VA purposes has been shown.  Also, the Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's competent reports of tinnitus during the appeal period to be credible.  Therefore, current tinnitus is shown.  

The Veteran is competent to report his symptoms and observations of hearing loss.  The Board has considered the Veteran's subjective testimony at the December 2013 Board hearing that he feels he had hearing loss when he separated from service, and the Board has considered the Veteran's reports of subjective hearing loss symptoms during the current appeal period.  However, the Board considers the identification, diagnosis, and determination as to etiology of an objective hearing loss disability to be beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran or his representative has medical expertise in the field of audiology.  It follows that the Veteran's and his representative's lay opinion that his current bilateral hearing loss hearing loss disability first manifested in service or is due to noise exposure in service is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Accordingly, the Veteran's and his representative's lay opinion that his current hearing loss disability first manifested during his active duty or National Guard service or is etiologically related to noise exposure during either period of service has no probative value.  The issue of credibility is not reached.  
 
The Veteran is also competent to report his symptoms and observations of tinnitus.  However, the Board notes that the Veteran's statements as to when his tinnitus began have been inconsistent.  The Board acknowledges that the Veteran reported in the March 2015 VA examination that he has recurrent tinnitus that began during his service in the National Guard [1992 onset at the latest], and has continued since service.  However, in a VA examination dated October 2009, the Veteran reported that his tinnitus began 12-13 years ago [1996 at the earliest].  Then in an October 2010 VA audiology consult, the Veteran reported that his tinnitus began about six years ago [in 2004].  Thus, the Veteran's reports as to when his tinnitus began have been inconsistent.  The Board also notes that the records are silent for any post-service complaints or medical treatment specifically regarding tinnitus until over a decade after separation from the Army National Guard.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  In light of this evidence, the Board finds that the Veteran is an unreliable historian and that his contentions that his tinnitus began when he was serving in the Army National Guard and that such symptoms continued since his service in the Army National Guard, are not credible and therefore have no probative value.   

Moreover, the determination as to the etiology of an organic disease of the nervous system such as tinnitus is essentially a medical question, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  There is no indication that the Veteran or the Veteran's representative has medical training and experience, to include in the field of audiology.  It follows that the Veteran's and his representative's determination that the Veteran's current tinnitus is as a result of loud noise exposure in service, or that such disability was caused or aggravated by the Veteran's hearing loss disability, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's and his representative's lay opinion that the Veteran's tinnitus is the result of in-service loud noise exposure, that tinnitus is related to service, and that tinnitus is secondary to his hearing loss disability, has no probative value.  

On the other hand, the March 2015 VA medical opinions regarding the etiology of the Veteran's hearing loss and tinnitus have high probative value, as the examiner reviewed the claims file, provided sufficient rationale for his opinions, covered all relevant bases, and based his opinions on his medical expertise, on medical literature, on examination of the Veteran, and the Veteran's medical history and probative lay statements.  

Regarding bilateral hearing loss, the March 2015 VA examiner opined that if the Veteran did have a bilateral hearing loss disability, the Veteran's left and right hearing loss disability is not related to service and was not incurred as a result of noise exposure in service.  The examiner stated that the Veteran's military occupational specialty of cannon crew member has a high probability of hazardous noise exposure.  The examiner reviewed the Veteran's in-service audiograms and noted that the entrance and separation audiograms show no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  The examiner opined that therefore there is no evidence of acoustic trauma in service.  The examiner also noted that all thresholds remained within 10 decibels in each ear as compared to the entrance examination.  The examiner noted that the Veteran also did not complain of and was not treated for hearing loss in service.  The examiner also noted that the Institute of Medicine stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  

The Board acknowledges that the Veteran's representative in the April 2017 Appellant's Brief referenced medical literature to support his argument that the Veteran's current hearing loss disability is a result of delayed hearing loss from in-service noise exposure.  However, the referenced medical literature does not take into account the Veteran's specific medical history and history of in-service noise exposure.  For example, the referenced medical literature reported general findings and noted variables of duration of exposure, type of noise, and frequency content of noise.  Therefore, the referenced medical literature has no probative value in this case and is outweighed by the March 2015 VA examiner's opinion, which was based on the Veteran's specific medical and lay history.  

Regarding tinnitus, the March 2015 VA examiner opined that the Veteran's current tinnitus is not related to his noise exposure in service.  The examiner noted that the Veteran's treatment records show no significant in-service shift in hearing threshold.  Given the lack of evidence to show a significant in-service shift in hearing threshold, the examiner stated that "therefore, there is no evidence of acoustic trauma to suggest that the Veteran's current reports of tinnitus resulted from his military noise exposure."   

The Board acknowledges the VA examiner's differentiation between the conceded loud noise exposure and a finding of acoustic trauma.  The Board concludes that the determination as to existence of acoustic trauma is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  Given that the Veteran and his representative each has no medical expertise or training, it follows that any allegation by the Veteran or his representative that his loud noise exposure in service constituted "acoustic trauma" is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because acoustic trauma is an acoustic injury that a lay person would not be able to diagnose without medical expertise, the Board defers to the VA examiner's probative medical opinion as to whether acoustic trauma occurred following noise exposure in service.  The VA examiner determined that given that there was no significant shift in hearing thresholds, there was no acoustic trauma during service.  The VA examiner also determined that the Veteran's current tinnitus is not etiologically related to his noise exposure in service.  

Given the March 2015 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability and his current tinnitus are related to the Veteran's loud noise exposure during service.  This March 2015 VA medical opinion is uncontradicted by the remaining competent and credible evidence of record.  Thus, an etiological relationship between Veteran's current hearing loss disability and service is not shown, and an etiological relationship between Veteran's current tinnitus and service is not shown.  Thus, service connection is not warranted for these disabilities.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further in light of the March 2015 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability and his current tinnitus first manifested in active service, or to a compensable degree within the first post-service year.  Also, as discussed above, there is no probative lay evidence of tinnitus continuing since service or within the first post-service year, and the Veteran's reports that he had continuing symptoms of tinnitus since service are outweighed by the probative medical evidence of record, which shows that the Veteran's tinnitus was not incurred in active service.  The Board notes that the record is silent for any post-service complaints or medical treatment regarding tinnitus or hearing loss until over a decade after separation from the Army National Guard.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, there is no competent and credible evidence of tinnitus as manifesting in service or to a compensable degree within the first post-service year, and continuity of tinnitus symptomatology since service is not shown.  Further, though the Board acknowledges that the Veteran has reported that he feels he had hearing loss when he separated from service, this statement as to subjective hearing loss on separation from service is outweighed by the highly probative March 2015 VA medical opinion, which states that the evidence is not sufficient to identify an objective hearing loss disability upon separation from active service.  Given the March 2015 VA medical opinion, and because the Veteran has not reported continuing hearing loss symptoms since separation from service, the record does not reflect a combination of manifestations sufficient to identify objective hearing loss on separation from service, and therefore continuity of hearing loss symptomatology since service is not shown.  Accordingly, the Veteran's current hearing loss disability and tinnitus is each not entitled to the presumption of service connection.  See generally 38 C.F.R. § 3.303(b), 3.307, 3.309(a).  

The Board acknowledges that the Veteran's representative, in the April 2017 Appellant's Brief, noted that recent advancements in audiology research have identified "hidden hearing loss" and that such "hidden hearing loss" can cause tinnitus.  Service connection for tinnitus on a secondary basis is warranted only if the evidence shows that the Veteran's tinnitus was caused or aggravated by a service-connected disability.  The Board has denied entitlement to service connection for hearing loss, and therefore service connection for tinnitus on the basis that it is allegedly secondary to a hearing loss disability is not warranted.  38 C.F.R. § 3.310.    

Right Wrist, Left Hip, and Left Abdomen/ Groin

The Veteran contends that he has a current right wrist disability and left hip disability that is each related to service.  The Veteran also contends that he has a current left abdomen or groin area disability that is related to an in-service injury to his abdomen area.  See e.g., February 2009 Veteran statement (Veteran reported that in service a load of ammo rounds struck him in the abdominal area, causing him "severe pain and ruptured tissue to the hip and abdominal area"; Veteran reported that he "toughed it out for all these years and now the pain is causing problems).  The Veteran reports that he has had pain in the right wrist, left hip, and the left abdomen or groin area that started in service and continued since service.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, such as right wrist pain, left hip pain, and abdominal/ groin area pain that began in service after the 1982 injury and that has continued since service.  The Board finds that these reports as to continuing pain since service are credible.  

However, the Board finds that the identification and diagnosis of a right wrist disability, left hip, or abdomen/ groin disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  There is no indication that the Veteran has medical training or expertise.  It follows that the Veteran's lay determinations that he has a current right wrist disability, left hip disability, or abdomen/ groin disability is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions that he has a current right wrist disability, left hip disability, or abdomen/ groin disability for which VA compensation may be paid, have no probative value.  

Here, the competent and probative evidence is against a finding that that the Veteran has a current right wrist disability, left hip disability, or abdomen/ groin disability for which VA compensation can be paid.  The March 2015 VA examinations regarding the right wrist, left hip, and abdomen/ groin have high probative value, as each examiner reviewed the claims file and based the opinions on examination of the Veteran, provided sufficient rationale for the opinions, covered all relevant bases, and based the opinions on review of the Veteran's medical history and lay statements.  The May 2015 VA examiners each also has the requisite medical training and expertise to determine whether there is a diagnosable right wrist disability, left hip disability, or abdomen/ groin area disability, to include residuals of an in-service injury.  The Board also notes that the March 2015 VA medical opinions are uncontradicted by the remaining competent and probative evidence of record.  For example, the Veteran was afforded a VA examination in October 2009, and in a December 2009 addendum medical opinion, that VA examiner noted that the Veteran's in-service left hip injury, his in-service abdomen injury, and his in-service right wrist strain each resolved.  

Regarding the right wrist, on VA examination in March 2015, the VA examiner noted that the Veteran has right wrist pain and the examiner noted the Veteran's subjective report that sometimes if he drives for a long period of time his wrist would get numb and he has a sharp pain at the base of the thumb.  The VA examiner noted that the Veteran has normal range of motion objectively, and that he has pain on terminal radial deviation.  The VA examiner noted that radiological studies were performed, and that the x-ray showed negative views of the right wrist.  The VA examiner noted that the Veteran has a normal right wrist exam, except for some pain on terminal radial deviation.  The VA examiner stated that this one finding does not lead to a diagnosis and that x-rays are normal.  The VA examiner opined that the right wrist strain in service has resolved.  The March 2015 VA examiner noted that the Veteran's September 1984 separation examination showed no musculoskeletal problem was reported by the Veteran and the examination showed no musculoskeletal disability.  The March 2015 VA examiner also noted that the July 1986 reenlistment medical examination showed no musculoskeletal defect, and that the Veteran denied any such problems in the July 1986 Report of Medical History.  Thus, the VA examiner considered the Veteran's reports of symptoms during the current appeal period and found no current right wrist disability.  

Regarding the left hip, on VA examination in March 2015, the VA examiner noted that the Veteran has left hip pain, and the VA examiner noted the Veteran's current pain in the left hip area.  The VA examiner noted that the left hip range of motion was normal, though there is vague localized tenderness in the left groin.  Radiological testing was performed, the VA examiner noted that the x-ray showed negative views of the left hip.  The VA examiner stated that the Veteran had a normal left hip examination and that x-rays are normal.  The examiner stated that the tenderness present in the left groin is not indicative of any specific diagnosis.  The March 2015 VA examiner also noted that the Veteran's September 1984 separation examination showed no musculoskeletal problem was reported by the Veteran and the examination showed no musculoskeletal disability.  The March 2015 VA examiner also noted that the July 1986 reenlistment medical examination showed no musculoskeletal defect, and that the Veteran denied any such problems in the July 1986 Report of Medical History.  Thus, the VA examiner considered the Veteran's reports of symptoms during the current appeal period and found no current left hip disability.  

Regarding the left abdomen/ groin area, the March 2015 VA examiner afforded the Veteran a physical examination, and noted that the Veteran's reported pain on palpation of the abdomen.  The VA examiner also noted the Veteran's urinary and sexual symptoms.  The VA examiner performed a KUB [kidney ultrasound biopsy], which showed nonspecific bowel gas pattern.  However, the VA examiner noted that in order to ascertain a diagnosis, lab work, a groin US [ultrasound], and a pelvic x-ray was ordered on the date of the examination.  As discussed above, the Veteran failed to cooperate or make requested efforts that would have aided in determining whether he has a current disability for VA compensation purposes.  In an April 2015 addendum medical opinion, the examiner stated that the physical examination and KUB [kidney ultrasound biopsy] findings were nonspecific and further testing is warranted to evaluate claim. The examiner noted that the Veteran failed to complete ordered studies.  The examiner stated that he is unable to opine on the current abdominal injury condition without completion of the ordered studies.  The March 2015 VA examiner also afforded the Veteran a hernia examination and found that the Veteran has no hernia and has not had a hernia. Thus, the VA examiner considered the Veteran's reports of groin and abdominal symptoms during the current appeal period and found no current abdominal or groin disability.  

The Board has considered the Veteran's credible reports of right wrist pain, left hip pain, and abdomen/ groin area symptoms, to include pain.  However, on review, and in light of the March 2015 VA examinations, there is no competent and probative evidence to show that a right wrist disability, a left hip disability, or an abdomen/ groin area disability existed at the time each claim was filed or at any time during the pendency of each claim.  Thus, a present disability is not shown, and service connection for a right wrist disability, a left hip disability, or an abdomen/ groin area disability is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

For the above reasons, the preponderance of the evidence is against these claims for entitlement to service connection.  Therefore, the benefit of the doubt provision does not apply, and these claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a left abdomen disability (also claimed as groin injury) is denied.

Entitlement to service connection for a left hip disability is denied.  


REMAND

Right ankle

The Veteran contends that he has a current right ankle disability that is related to an in-service right ankle sprain.  See December 2013 Board hearing.  The Veteran was afforded a VA examination in March 2015 that found that the Veteran's examination showed normal musculoskeletal results.  However, the examiner does not appear to have considered the Veteran's neurological symptoms, to include his history of numbness in the right ankle.  For example, in a February 2016 VA primary care note, the provider noted a history of chronic right ankle pain and traumatic arthropathy/ neuropathy.  Further, the examiner did not address the Veteran's peripheral vascular disease, which was shown on an October 2013 VA letter that notes that the Veteran's right ankle x-rays showed peripheral vascular disease (calcification seen throughout the anterior tibial artery and in the dorsalis pedis).  Accordingly, the Veteran should be afforded a new VA examination to determine the nature and etiology of any right ankle disability, to include neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Psychiatric Disorder and Sexual Dysfunction

The Veteran contends that he has sexual dysfunction and an acquired psychiatric disorder that is related to his in-service left hip and abdomen injuries.  He also contends that he has an acquired psychiatric disorder that is secondary to his sexual dysfunction.  See February 2009 Veteran statement (Veteran reported that in service a load of ammo rounds struck him in the abdominal area, causing him "severe pain and ruptured tissue to the hip and abdominal area"; Veteran reported that he "toughed it out for all these years and now the pain is causing problems sexually and mentally; Veteran reported that his current symptoms are messing with his emotions); February 2009 statement from the Veteran's girlfriend of one year (noting that the Veteran's groin area injury affects him mentally and physically).  The Veteran reported that he is attending group and individual therapy for PTSD.  See March 2017 letter to Congressman Lewis. A December 2015 VA mental health record shows that the Veteran reported that he first experience depressive symptoms in the 1980's while serving in the U.S. Army.  

Based on this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of an acquired psychiatric disorder and sexual dysfunction.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he submit or authorize the release of any outstanding treatment records, VA or non-VA, relevant to the right ankle, sexual dysfunction, and a psychiatric disorder.  

Make reasonable attempts to obtain identified records.  All attempts to fulfill this development should be documented in the claims file.  

2. After completing the above directive 1, please obtain a VA examination from a physician to determine the nature and etiology of a right ankle disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. The examiner is asked to address the nature and diagnosis(es) of the Veteran's right ankle disability.  

The examiner's attention is invited to a February 2016 VA primary care note, in which the provider noted a history of chronic right ankle pain and traumatic arthropathy/ neuropathy, and to an October 2013 VA letter that notes that the Veteran's right ankle x-rays showed peripheral vascular disease (calcification seen throughout the anterior tibial artery and in the dorsalis pedis).

b. Regarding each above right ankle disability, the examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such right ankle disability first manifested in service or is otherwise etiologically related to service, to include as result of the right ankle sprain. 

For purposes of the above opinions, the examiner's attention is invited to the Veteran's reports of continuing pain and numbness in the right ankle since his in-service right ankle sprain, and that he has self-medicated since service.  

Please note that the March 2015 VA examiner's opinion is problematic because it appears that the examiner did not consider the Veteran's neurological symptoms, history of neuropathy, and x-ray finding of peripheral vascular disease.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. After completing all the above directives 1, please schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disability and sexual dysfunction.  Make the claims file available to the examiner for review of the case.  The examiner is asked to please provide opinions as to the following:  

(a) Please comment on the nature and diagnosis(es) of the Veteran's psychiatric disability, to include PTSD or any other psychiatric disorder other than PTSD, and to include sexual dysfunction.

(b) Please opine whether it is at least as likely as not (a probability of 50 percent or greater) that any of the above disorders is etiologically related to service. 

For purposes of the above opinions, the examiner's attention is invited to the following: 

(i)  A December 2015 VA mental health record showing that the Veteran competently reported that he first experienced depressive symptoms in the 1980's while serving in the U.S. Army.  

(ii)  The Veteran's contention that he has sexual dysfunction and an acquired psychiatric disorder that is related to his in-service left hip and abdomen injuries.  He also contends that he has an acquired psychiatric disorder that is secondary to his sexual dysfunction.  See e.g., February 2009 Veteran and Veteran's girlfriend's statements. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


